Appeal from an order of the County Court of Columbia County, entered July 6, 1976, which granted defendant’s motion to vacate a default judgment. The record in this case clearly establishes a valid excuse for the default and the absence of willfulness on the part of the defendant. The existence of a meritorious defense was also adequately demonstrated. Accordingly, the court correctly granted the relief requested in the proper exercise of its discretion (Jolicoeur v Clinton Co-op. Ins. Co. of Wadhams, 50 AD2d 621; General Elec. Credit Corp. v Salamone, 42 AD2d 506; Wall v Bennett, 33 AD2d 827). Order affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.